Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Balaguy on November 3, 2021.

The following changes are made to the set of claims filed October 18, 2021.  The claims have been amended as follows: 

Claims 5-7 are canceled.

Claim 1. (currently amended) An apparel system for aiding a secondary rider on a vehicle, the apparel system comprising:
an operator-jacket having
	a first-loop fastener attached to a left-front of the operator-jacket, and
	a second-loop fastener attached to a right-front of the operator-jacket;

	a hook-fastener attached to a palm-region of each of the at least one glove;
		such that the hook-fastener, when interfaced with one of the first-loop fastener and the second-loop fastener, releasably affixes the palm-region of one of the at least one glove to one of the left-front of the operator-jacket and the right-front of the operator-jacket[[.]]; 
	a third-loop fastener disposed on a back of the operator-jacket; and
	a passenger-jacket having at least one passenger-hook fastener disposed on a front of the passenger-jacket;
		whereby the third-loop fastener releasably affixes to the passenger-hook fastener in order to grip the passenger-jacket to the operator-jacket.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 10,259,518 Jarmon, USPN 4,691,387 Lopez, and USPN 3,940,166 Smithea.  The current claims are distinguished from Jarmon, Lopez, and Smithea because, as persuasively argued by Applicant in remarks filed October 18, 2021, the strap of Smithea is not a simple substitution for Applicant’s claimed fastening mechanism (as alleged in the Non-Final Office Action mailed August 31, 2021, see pages 7-8) at least because Smithea’s strap requires both riders to be bound to the vehicle, performing the function of a seatbelt.  Modifying Smithea as proposed in the aforementioned Non-Final Office Action would frustrate the purpose of Smithea by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/F Griffin Hall/Examiner, Art Unit 3732